Order Supreme Court, New York County, entered on May 31, 1979, unanimously affirmed, without costs and without disbursements, and without prejudice to the city renewing its request to seek additional damages on the causes of action already asserted upon documentation thereof, and without prejudice to the city renewing its request to assert a cause of action for indemnity against Friedberg upon a record of payment of a judgment to Whitler. No opinion. Concur—Kupferman, J. P., Sullivan, Lupiano, Lynch and Carro, JJ.